NUMBER 13-18-00081-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

FEDERAL CORPORATION,                                                     Appellant,

                                         v.

JOSE EDUARDO GONZALEZ,                                                    Appellee.


                  On appeal from the 332nd District Court
                        of Hidalgo County, Texas.


                        MEMORANDUM OPINION
           Before Justices Rodriguez, Contreras, and Hinojosa
               Memorandum Opinion by Justice Contreras

      Appellant, Federal Corporation, attempted to perfect an accelerated appeal from

an interlocutory order entered by the 332nd District Court of Hidalgo County, Texas,

denying appellant’s special appearance in trial court cause number C-8211-14-F. The

order at issue was signed on December 11, 2017. Pursuant to the Texas Rules of

Appellate Procedure, appellant’s notice of appeal was due on January 2, 2018. See TEX.
R. APP. P. 26.1(b); see also TEX. R. APP. P.4.1(a). However, it was not filed until February

8, 2018.

       The Court, having examined and fully considered the documents on file and

appellant’s failure to timely perfect its appeal, is of the opinion that the appeal should be

dismissed for want of jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR

WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a).

                                                                DORI CONTRERAS
                                                                Justice

Delivered and filed the
22nd day of March, 2018.




                                             2